Title: To James Madison from George Muter, 6 January 1785
From: Muter, George
To: Madison, James


Sir
January 6th. 1785.
I have taken the liberty of inclosing some questions, proposed by your friend Mr. Wallace: and I must request the favour of you, to put answers to them, as soon as your attention to business of more consequence, will permitt. I am with respect Sir Your Most hle Servt.
George Muter
 
[Enclosure]
The following questions ⟨by Mr. Caleb Wallace⟩ are of importance & will probably be debated, when a form of Government is to be adopted.
1st Whether is a representation according to numbers, or property, or in joint prop[o]r[tio]n to both, the most safe and equitable?
2d. Is a representation by Counties to be preferred; or a more equitable mode, ’though more difficult to adjust?

3d Which is to be preferred? An Annual, Triennial or Septennial rotation or succession to Executive offices? Or frequent elections without limitations in choice—or that the officers when chosen should continue during good behaviour?
4th How far may the same person be employed in the different departments of government, in an infant country, where the Council of every individual will be needed?
5th. Should there be a periodical review of the constitution of Government?
6th. Will it not be better, unalterably to fix some leading principles in the form of government, and make it consistent for the legislature to introduce such changes in lesser matters as may become expedient?
7th. Can a Census be provided, that will impartially point out the deficiencies of the constitution, and the violations that may happen?
8th. Is the belief of a God indispensable to civil Society?
9th. As Christianity is generally confessed to be highly conducive to the interests of Civil Society; may it be established by Laws, or unbelievers be subjected to Civil Incapacities?
